             Case 2:20-cv-00573-RSM Document 30 Filed 06/17/21 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    ANTONIO JOHNSON AND OLIVIA                        Case No. C20-573RSM
      PULOKA,
11                                                      FINDINGS OF FACT AND
                   Plaintiffs,                          CONCLUSIONS OF LAW
12
13                    v.

14    COLUMBIA DEBT RECOVERY, LLC dba
      GENESIS CREDIT MANAGEMENT, LLC,
15
16                Defendant.

17
                                        I.     INTRODUCTION
18
19          A bench trial was held in this matter on May 25, 2021, with virtual live testimony from

20   Plaintiffs and exhibits submitted by both parties. The Court had previously found Defendant
21
     Columbia Debt Recovery, LLC dba Genesis Credit Management, LLC liable for violations of
22
     the Fair Debt Collection Practices Act (“FDCPA”) 15 U.S.C. §§ 1692e and 1692f and the
23
24   Washington Collection Agency Act (“WCAA”). Dkt. #12.

25          The key issues of law at trial were: 1) what damages are available to Plaintiffs Antonio
26   Johnson and Olivia Puloka under the FDCPA and 2) what damages are available under the
27
     Washington Consumer Protection Act (Title 19.86 RCW) for violation of the WCAA.
28



     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 1
                 Case 2:20-cv-00573-RSM Document 30 Filed 06/17/21 Page 2 of 6




                               II.    CREDIBILITY OF THE WITNESSES
 1
 2          “In an action tried on the facts without a jury... the court must find the facts specially

 3   and state its conclusions of law separately.”     Fed. R. Civ. P. 52(a).     The trial court is
 4
     empowered to judge the credibility of the witnesses. See Spokane Arcade, Inc. v. City of
 5
     Spokane, 75 F.3d 663, 665 (9th Cir. 1996); Zivkovic v. S. Cal. Edison Co., 105 Fed. Appx. 892,
 6
 7   893 at n.1 (9th Cir. 2004) (citing Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575,

 8   84 L. Ed. 2d 518, 105 S. Ct. 1504 (1985)).
 9          The Court specifically finds that witnesses Antonio Johnson and Olivia Puloka were
10
     credible.    Their answers during testimony were complete and appeared honest, and their
11
     observed demeanor leads the Court to conclude that they were truthful about their own
12
13   experiences and observations.

14                                         III.   FINDINGS OF FACT
15          The Court incorporates by reference the facts as detailed in its Order Granting
16
     Plaintiffs’ Motion for Partial Summary Judgment, Dkt. #12, and the Admitted Facts in the
17
     Pretrial Order submitted by Plaintiffs. See Dkt. #22. The following additional findings of fact
18
19   are made by the Court and are based upon a preponderance of the evidence presented at trial

20   and the above credibility analysis.
21
            1. Plaintiffs Antonio Johnson and Olivia Puloka are natural persons residing in the
22
                  state of Washington. Plaintiffs are consumers as defined by 15 U.S.C. § 1692a(3)
23
24                and debtors and defined by RCW 16.16.100(8).

25          2. Defendant Columbia Debt Recovery is a debt collector as defined by 15 U.S.C.
26                §1692a(6) and a collection agency as defined by RCW 19.16.100(4).
27
28



     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 2
           Case 2:20-cv-00573-RSM Document 30 Filed 06/17/21 Page 3 of 6




          3. Defendant attempted to collect amounts in excess of what was owed on multiple
 1
 2           occasions, including the following:

 3               a. A November 26, 2019, phone call with Antonio Johnson.
 4
                 b. A November 27, 2019, phone call with Antonio Johnson.
 5
                 c. A December 2, 2019, phone call with Antonio Johnson.
 6
 7               d. A January 10, 2020, letter sent to Plaintiffs.

 8               e. Repeated and ongoing credit reporting of an inflated balance to both
 9                  Plaintiffs’ credit.
10
          4. In these calls and letters, Defendant made numerous false and misleading statements
11
             in an attempt to collect a debt, including but not limited to: stating that a judgment
12
13           had been entered for the alleged debt, that Plaintiffs’ wages would be garnished, that

14           Plaintiffs had been evicted, and that various charges and fees were legitimate.
15           Defendant had no basis to support those statements, and has admitted that they were
16
             made in error.
17
          5. Given the facts of this case as stated above and stated in incorporated filings,
18
19           Plaintiffs have suffered actual damages for the amounts that they spent out of pocket

20           in consulting with an attorney to determine their legal rights and responsibilities.
21
             Such actual damages are in the amount of $40.00, as determined both by Plaintiffs’
22
             testimony and by the uncontroverted evidence submitted on summary judgment.
23
24           Plaintiffs have suffered actual damages in the form of emotional distress totaling

25           $30,000 each.     This number is based on the testimony of Plaintiffs, about
26           themselves and their observations of each other, explaining how Defendant’s
27
             actions repeatedly harmed them both by causing stress, anxiety, feelings of
28



     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 3
            Case 2:20-cv-00573-RSM Document 30 Filed 06/17/21 Page 4 of 6




              helplessness and hopelessness, and other forms of general emotional distress. This
 1
 2            emotional distress occurred at a particularly vulnerable time for both Plaintiffs, as

 3            they were experiencing the joy and challenges of raising a new baby.
 4
                                   IV.    CONCLUSIONS OF LAW
 5
       1. The Court has jurisdiction over the parties and this dispute under federal law.
 6
 7     2. The Court adopts its previous legal rulings as detailed in its Order Granting Plaintiffs’

 8        Motion for Partial Summary Judgment, Dkt. #12, as conclusions of law. In that Order,
 9        the Court ruled that Defendant’s conduct violated multiple sections of the FDCPA,
10
          including 15 U.S.C. 1692 §§ 1692e, e(2), e(8), 15 U.S.C. § 1692f. Id. Additionally,
11
          this Court ruled that Defendant violated RCW 19.16.250(21) by attempting to collect
12
13        amounts not owed. Id.

14     3. Defendant argued at trial that Plaintiffs must pass the significantly higher requirements
15        of an intentional infliction of emotional distress claim under state law to recover
16
          emotional distress damages under the FDCPA. See Dkt. #28 (citing Genschorck v.
17
          Suttell & Hammer, P.S., No. 12-CV-0615-TOR, 2013 WL 6118678, at *4–5 (E.D.
18
19        Wash. Nov. 21, 2013)). Defendant misreads this case. See, e.g, Russell v. GC Servs.

20        Ltd. P'ship, 476 F. Supp. 3d 1097, 1103 (E.D. Wash. 2020) (“In Genschorck v. Sutttell
21
          & Hammer, P.S., a different judge in this district concluded that plaintiffs need not meet
22
          the heightened, state law IIED standard in order to prove emotional distress damages
23
24        under the FDCPA…. The Court is persuaded by the reasoning in Genschorck and can

25        find no reason to apply a heightened standard for actual damages under the FDCPA.”).
26        Plaintiffs did not need to meet the intentional infliction of emotional distress standard to
27
          recover in this FDCPA, WCAA/WPA case.
28



     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 4
            Case 2:20-cv-00573-RSM Document 30 Filed 06/17/21 Page 5 of 6




       4. Plaintiff is entitled to actual damages in this case under the Fair Debt Collection
 1
 2        Practices Act (“FDCPA”), including emotional distress. 15 U.S.C. § 1692k;

 3        McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 957 (9th Cir.
 4
          2011).
 5
       5. Emotional distress is established though the testimony of each Plaintiff about
 6
 7        themselves and their observations of each other. Expert testimony is not a requirement.

 8     6. Based on the facts and circumstances in this case, including Defendant’s continued
 9        refusal to accept that it is liable under the FDCPA despite the Court’s prior ruling and
10
          continued adverse credit reporting as to Ms. Puloka, Plaintiffs are entitled to the
11
          maximum statutory damages under the FDCPA in the amount of $1,000 per Plaintiff.
12
13        See 15 U.S.C. § 1692k(a)(2)(A).

14     7. Plaintiffs are entitled to actual damages under the Washington Collection Agency Act
15        (“WCAA”) and Consumer Protection Act (“CPA”). RCW 19.16.440 and RCW 19.86 et
16
          seq. Such actual damages, $40, were incurred by Mr. Johnson when he paid for parking
17
          and gas in seeking an attorney.
18
19     8. Based on the facts and circumstances in this case, treble damages are appropriate in

20        pursuant to RCW 19.86.090 to deter and punish defendant from further violations.
21
          Mason v. Mortg. Am., Inc., 114 Wn.2d 842, 855 (1990). The amount of damages
22
          subject to trebling are, as stated above, $40, which is hereby trebled to a total of $120.
23
24     9. Plaintiffs are entitled to costs of suit together with reasonable attorney’s fees under the

25        FDCPA as well as the WCAA/CPA. 15 U.S.C. § 1692k; RCW 19.16.440; RCW
26        19.86.090. Plaintiffs shall file a petition for fees and costs, which will be heard after
27
          this case is closed below.
28



     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 5
            Case 2:20-cv-00573-RSM Document 30 Filed 06/17/21 Page 6 of 6




       10. Having fully considered the evidence presented at trial, the exhibits admitted into
 1
 2        evidence, and the argument of counsel, and being fully advised, the Court finds in favor

 3        of Plaintiff Johnson in the total amount of $30,120. The Court finds in favor of Plaintiff
 4
          Puloka in the total amount of $30,000. The clerk shall enter judgment accordingly.
 5
       11. This matter is now CLOSED.
 6
 7
 8     It is so ORDERED.
 9
10
          DATED this 17th day of June, 2021.
11
12
13
14                                              A
                                                RICARDO S. MARTINEZ
15
                                                CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 6
